Citation Nr: 1544081	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  13-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to dependency and indemnity compensation (DIC) benefits.  

2.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975 and from October 1977 to February 1980.  The Veteran died in May 1991.  The Appellant is seeking VA benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2012 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the Appellant's claim of entitlement to DIC benefits.  The RO in Winston-Salem, North Carolina retains jurisdiction over this appeal.  

While the May 2012 letter addressed the Appellant's claim entitlement to DIC on the merits, review of the record shows that the Appellant's claim of entitlement to DIC benefits has been previously adjudicated by the RO in Winston-Salem, North Carolina.  See October 1994 decisional letter.  In this context, the evidence shows that the Appellant had been awarded entitlement to DIC benefits as the Veteran's surviving spouse in September 1991.  See September 1991 decisional letter.  However, in October 1994, the Winston-Salem RO informed the Appellant that her DIC benefits would be discontinued, effective January 1, 1995, because another individual, M.K.B., was found eligible for death benefits as the surviving spouse of the Veteran.  See October 1994 decisional letter.  The Appellant subsequently perfected an appeal as to the denial/discontinuance of her DIC benefits by submitting a timely notice of disagreement (NOD) and substantive appeal following the issuance of a February 1995 statement of the case (SOC).  However, in a March 1996 statement, the Appellant indicated that she wished to drop her appeal, which was accepted as a withdrawal of the appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  Nevertheless, while the Appellant withdrew her appeal as to the DIC claim, the October 1994 decisional letter became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

As a result of the previous final denial of the DIC claim, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen the previously claim, regardless of the RO's action in addressing the Appellant's newly raised DIC claim on the merits.  Accordingly, the Board has characterized the matters on appeal as reflected on the title page of this decision.

In May 2015, the Appellant testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  In an October 1994 decisional letter, the RO in Winston-Salem, North Carolina, denied the Appellant's claim of entitlement to DIC benefits as the surviving spouse of the deceased Veteran. 

2.  Evidence received since the October 1994 decisional letter denying the Appellant's claim as the Veteran's surviving spouse, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for recognition as the surviving spouse of the Veteran, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran married M.K.H. (later M.K.B.) in April 1981.  They did not continuously cohabit as husband and wife up until the Veteran's death in May 1991.  Instead, the Veteran returned to Germany for work approximately two weeks after they were married.  

4.  There is no evidence that M.K.B. was at fault in the procurement of the separation between she and the Veteran in April 1981.  

5.  M.K.B. filed a petition for divorce in approximately 1985, but the petition was dismissed by the court in November 1985, due to lack of prosecution by the parties.  The evidentiary record does not contain any evidence showing that a final decree of divorce or annulment was subsequently obtained by M.K.B. or the Veteran.  

6.  The Veteran married the Appellant in April 1988.  They continuously cohabited as husband and wife up until the Veteran's death in May 1991, and had a son, M.B.  

7.  At the time of their attempted marriage in April 1988, the Appellant was unaware of a legal impediment to their marriage.  

8.  M.K.B. filed a claim for VA death benefits as the Veteran's surviving spouse in December 1993 and has been recognized as his legal surviving spouse for the purposes of VA benefits since that time.  


CONCLUSIONS OF LAW

1.  The October 1994 decisional letter denying the Appellant's claim for recognition as the surviving spouse of the Veteran is final.  38 U.S.C.A. § 7105 (West 1994) [West 2014]; 38 C.F.R. § 3.104 (1994) [2015]. 

2.  New and material evidence has been received to reopen the Appellant's claim of recognition as the surviving spouse of the Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

3.  The criteria for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1541, 5124 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.205 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  Additionally, in claims for DIC benefits, including cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

As the Board's decision to reopen the Appellant's claim of entitlement to recognition as the Veteran's surviving spouse is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

As to the reopened claim, however, the Board notes that the VCAA is not applicable to an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).

In this case, there is no legal basis upon which to find that the Appellant is the Veteran's surviving spouse, and the Appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The issue of entitlement to DIC benefits in this case hinges on whether the Appellant may be recognized as the surviving spouse of the deceased Veteran.  See 38 U.S.C.A. §§ 1310, 1318.  The law is dispositive in this case and the pertinent facts are not in dispute: the Appellant's marriage to the Veteran may not be deemed valid, as there was a legal impediment to their marriage, i.e., the Veteran's valid marriage to M.K.B. in April 1981, and there is no evidence showing the Appellant was at fault in procuring their separation.  Additionally, as discussed in detail below, the criteria for finding a marriage valid despite the legal impediment have not been met.  See 38 C.F.R. § 3.52.  Accordingly, the Appellant is not entitled to VCAA-related assistance and notification.  

As noted in the Introduction, the Appellant was provided an opportunity to set forth her contentions during the hearing held before the undersigned Veterans Law Judge in May 2015.  In this regard, the Court has held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the hearing, the undersigned Veterans Law Judge enumerated the issue on appeal and information was solicited regarding the reasons why the Appellant believed she is entitled to recognition as the Veteran's surviving spouse, including that she believed the Veteran's previous marriage to M.K.B. had been annulled, that she continuously cohabitated with the Veteran from the date of their attempted marriage until his death, and has not remarried since his death.  The Appellant was assisted at the hearing by an accredited representative from the Disabled Veterans of America who asked questions to ascertain whether there was additional evidence needed to substantiate the claim on appeal, and the VLJ also sought to identify any pertinent evidence not currently associated with the record.  In this regard, the VLJ left the record open in order to allow the Appellant and her representative an opportunity to obtain and submit additional evidence regarding any motions filed by M.K.B. to obtain support for her son (as the Appellant testified that M.K.B. never attempted the Veteran to seek support for her son who she asserts is the Veteran's child).  However, no such evidence has been associated with the record. 

Nevertheless, the Board finds a remand is not necessary to obtain such evidence, as the evidence of record shows that M.K.B. sought to obtain support from the Veteran in January 1993, which resulted her learning of his death, dismissing the support proceedings, and subsequently seeking to obtain VA benefits as the Veteran's surviving spouse (which was awarded).  See September 1993 Memorandum from the Florida Department of Health and Rehabilitative Services, December 1993 court order, December 1993 DIC claim filed by M.K.B., and November 1994 Notification letter.  As such, any additional evidence regarding attempts to obtain support from another individual would not change the outcome of the decision made herein, as a valid decree of divorce or annulment was not obtained by the Veteran or M.K.B. and the criteria of 38 C.F.R. § 3.52 are not met otherwise.  

Accordingly, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim on appeal based on the current record.

Petition to Reopen

As noted in the Introduction, in an October 1994 decisional letter, the Winston-Salem RO discontinued the Appellant's DIC benefits because another individual, M.K.B., was found to be eligible for death benefits as the surviving spouse of the Veteran.  In making this determination, the RO relied on an October 1994 Administrative Decision which determined that M.K.B. is the Veteran's widow and entitled to death benefits.  

The Appellant subsequently perfected an appeal as to the denial/discontinuance of her DIC benefits by submitting a timely NOD and substantive appeal, via VA Form 9, following the issuance of a February 1995 that addressed her entitlement to DIC benefits.  During this time, the Appellant submitted a statement indicating that, when she married the Veteran, she was unaware of any impediment.  She also submitted a statement from the Veteran's parents which indicated that he had annulled his marriage to M.K.B. but, because he was not sure if the annulment was valid, he was going to apply for a divorce.  See statements from the Appellant and the Veteran's parents dated December 1994 and March 1995.  Despite the foregoing, the Appellant submitted a statement in March 1996, which stated that she wished to drop her appeal and was accepted as a withdrawal of her appeal for entitlement to DIC benefits.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  Therefore, the October 1994 decisional letter became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

No subsequent communication or evidence was received from the Appellant regarding her DIC claim until she sought to reopen her claim of entitlement to DIC benefits as the Veteran's surviving spouse in October 2011.  Therefore, no other pertinent exception to finality applies, as new and material evidence was not received during within one year of the issuance of the October 1994 decisional letter and any additional service records added to the record since that time are not relevant to whether the Appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits.  See 3.156(b), (c).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the issuance of the October 1994 decisional letter, the evidentiary record contained various records, including a copy of the April 1981 marriage certificate between the Veteran and M.K.H. (later M.K.B.), as well as an October 1993 letter from the Taylor County, Florida, Circuit Court, which reflected that no final decree was on record, only a dismissal of petition.  The record also contained a September 1993 letter from Attorney J.R.W., which reflects that he prepared a petition for dissolution of divorce and answer for M.K.B. in 1984 and that, while these documents were sent to the Veteran in Germany, the Veteran did not return the divorce papers and, as a result, the petition for dissolution was dismissed.  

Since the issuance of the October 1994 decisional letter, the Appellant has submitted a copy of the November 1985 Order that dismissed the petition for divorce filed by M.K.B., as well as a December 1993 motion filed by M.K.B. to dismiss proceedings against the Veteran and implementing court Order.  During the May 2015 hearing, the Appellant testified as to her knowledge regarding the dissolution of the Veteran's marriage to M.K.B., namely that she believes the Veteran assumed that, because M.K.B. filed a request to annul the marriage, he did not have to appear in order for the request to be granted and proceeded as if the marriage was annulled.  She also testified that M.K.B.'s filing for annulment indicates that she did not wish for it to be a valid marriage.  The Appellant testified that she suspects that the December 1993 motion filed by M.K.B. was an attempt to remove evidence of the previously filed annulment once she learned of the Veteran's death, as it would impede her ability to obtain VA benefits.  

The Board concludes that the aforementioned evidence is new, in that it was not of record at the time of the final October 1994 decisional letter.  This evidence, namely the November 1985 Order that dismissed the petition for divorce filed by M.K.B., December 1993 motion filed by M.K.B. to dismiss proceedings against the Veteran and implementing court Order, and the Appellant's testimony during the May 2015 hearing, is also material in that it relates to unestablished facts necessary to substantiate the claim, i.e., whether there was dissolution of the marriage between the Veteran and M.K.B. and the actions/steps taken by both parties to end the marriage.  

Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits is reopened.

Claim on the Merits

Certain benefits, including dependency and indemnity compensation (DIC) benefits, death pension, and accrued benefits, may be paid to a "surviving spouse" of a veteran.  38 U.S.C.A. §§ 101(14), 1541, 5121(a) (West 2014); 38 C.F.R. §§ 3.3, 3.5(a)(1), 3.23, 3.1000(a), (d) (2015). 

At present, the term "surviving spouse" means a person of the opposite sex (1) whose marriage to the veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a veteran at the time of that veteran's death; and (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death (i.e., continuous cohabitation); (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran (and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id. at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.  The Court emphasized that the "without fault" requirement of the law was not a continuing one.  Rather, fault, or the absence of fault, is to be determined based on an analysis of conduct at the time of separation.  Id.  However, certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation.  Still, the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to the question of fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) further clarified that separation by mutual consent generally does not constitute desertion by a potential surviving spouse, such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b) for the purpose of establishing recognition as the surviving spouse for death benefits.  The Federal Circuit explained that under a proper interpretation of 38 U.S.C.A. § 101(3), a spouse can qualify as a surviving spouse if a separation was procured by the Veteran without the fault of the surviving spouse, even if there was no misconduct by the Veteran.  Id.  Therefore, under a proper interpretation of section 3.53(b), a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id. at 1358.  However, the Federal Circuit added that a separation by mutual consent would constitute desertion if the separation was induced by misconduct or communication of a definite intent to end the marriage by the surviving spouse, thus, breaking the continuity of cohabitation and precluding surviving spouse recognition in such instance.  Id. at 1357.

Proof of marriage may be established by various means, including a copy or abstract of the public record of marriage or an original certificate of marriage, affidavits or certified statements of two or more eyewitnesses to the ceremony, or other secondary evidence which reasonably supports a belief by the adjudicating activity that a valid marriage actually occurred.  38 C.F.R. § 3.205(a).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).

The Appellant has the burden to show status as a surviving spouse by a preponderance of the evidence, in order to have standing.  See Colon v. Brown, 9 Vet. App. 104, 107-08 (1996).

The evidentiary record contains a valid marriage certificate showing the Veteran married M.K.H. (hereinafter referred to as M.K.B.) in Florida on April [redacted], 1981.  See 38 C.F.R. § 3.205(a).

Parenthetically, the Board notes the record also contains a birth certificate for T.J.H., who was born on April [redacted], 1981, and who M.K.B. has asserted is the Veteran's child.  The Veteran is not listed as the father on the birth certificate and the record contains various statements regarding the reasons why the Veteran is not listed and M.K.B.'s failure to contact the Veteran to obtain support for T.J.H.  However, the Board notes that the issue of whether the Veteran is, in fact, T.J.H.'s father, while somewhat relevant to this matter (as the Veteran's parents have stated that the Veteran only married M.K.B.  because she told him T.J.H. was his child), is not determinative as to whether the Appellant is entitled to recognition as the Veteran's surviving spouse and, thus, will not be discussed in great detail in this decision.  

The evidentiary record contains several statements submitted by M.K.B., members of her family, the Appellant, and the Veteran's parents regarding the events that occurred after the Veteran married M.K.B., but the preponderance of the evidence shows the Veteran and M.K.B. did not live together for more than two weeks after their marriage, as he returned to Germany for work.  See lay statements submitted by M.K.B., B.J.H (M.K.B.'s stepmother), A.R.H. (M.K.B.'s father), and I.H.K. (M.K.B.'s sister) dated February 1994 and September 1993; see also March 1995 statement from the Veteran's parents; lay statements from the Appellant dated February 1994, December 1994, and June 2012.  

Notably, M.K.B. has stated that the Veteran was to return to Florida but called about ten months later to inform her that he was not coming back.  See February 1994 statement from M.K.B..  M.K.B. has also stated that, in 1984 and 1985, the Veteran called and asked her to seek a divorce and she told him that, if he did not pay for the divorce, they would remain married.  Id.  M.K.B. has further stated that she always considered herself married because they never dissolved their marriage.  See statements from M.K.B. dated December 1993 and February 1994.  In this regard, M.K.B. submitted a September 1993 letter from J.R.W., who was a practicing attorney in Florida in 1984 and reported that he prepared a petition for dissolution of divorce and answer for M.K.B. in 1984 and that, while these documents were sent to the Veteran in Germany, he did not return them, which resulted in the divorce petition being dismissed by the court.  

As noted, the evidentiary record contains the November 1985 Order that dismissed the petition for divorce filed by M.K.B., as well as an October 1993 letter from the Taylor County, Florida, Circuit Court, which reflected that no final decree was on record, only a dismissal of petition.  In fact, the record contains various letters from courts in Florida, Virginia, and North Carolina, which reflect that a divorce record could not be located regarding the Veteran's marriage to M.K.B.  

In this context, it appears these letters were obtained when M.K.B. sought to obtain support from the Veteran in January 1993, which resulted her learning of his death, dismissing the support proceedings, and subsequently seeking to obtain VA benefits as the Veteran's surviving spouse.  See September 1993 Memorandum from the Florida Department of Health and Rehabilitative Services and December 1993 court order.  Nevertheless, the letters from the courts in Florida, Virginia, and North Carolina confirm that the Veteran's marriage to M.K.B. was never dissolved by divorce or annulment, as there is no such evidence.  See 38 C.F.R. § 3.205(b).

Despite the foregoing, the evidentiary record contains a marriage certificate showing the Veteran married the Appellant in North Carolina on April 22, 1988.  When the Veteran filed for VA compensation benefits in August 1990, he listed the Appellant as his spouse and the Appellant is listed as the Veteran's surviving spouse on his official certificate of death.  

The Appellant has testified and submitted several statements indicating that she was unaware of an impediment to her marrying the Veteran and that she continuously cohabitated with the Veteran until his death in May 1991.  The evidence also reflects that the Veteran and Appellant had a son, M.B., who was born in August 1990.  The Appellant also testified that M.K.B. never asked the Veteran for support and that both she and the Veteran believed his previous marriage to M.K.B. had been annulled.  

After considering the foregoing, the Board finds there is no legal basis upon which to find that the Appellant is the Veteran's surviving spouse for purposes of establishing entitlement to DIC benefits.  

In this case, there is no dispute that M.K.B. and the Veteran were married in April 1981, but did not live together for more than two weeks following their marriage, as the Veteran returned to Germany to work, while M.K.B. and her son remained in Florida.  The evidence shows that the Veteran and M.K.B. mutually agreed to the initial separation for business/work purposes (see 38 C.F.R. § 3.53(b)), but M.K.B.'s statements reflect that, while the Veteran was supposed to return to Florida, he later called and stated he would not be returning.  As noted, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information, and there is no persuasive evidence of record showing that M.K.B. intended to desert the Veteran or was, otherwise, at fault in procuring the initial separation.  See 38 C.F.R. § 3.53(b).  

In this context, the Board notes that it does not appear there was misconduct on the part of the Veteran in his decision not to return to Florida, particularly given the statements from his parents and the Appellant, which reflect that he was uncertain if he was, in fact, the father of M.K.B.'s son.  Nevertheless, the evidence clearly shows that the separation between the Veteran and M.K.B. in April 1981 and thereafter was procured by the Veteran without any fault by M.K.B.  Therefore, the Board finds the evidence shows that M.K.B. meets the requirement "continuous cohabitation," as her separation from the Veteran was procured by the Veteran without any fault on her part.  See 38 C.F.R. § 3.53(a).  

The preponderance of the evidence shows the Veteran and M.K.B. agreed to get a divorce in approximately 1984.  Indeed, M.K.B. acknowledges that the Veteran asked her to get a divorce while he was in Germany and there are court documents showing M.K.B. filed a petition for divorce in the Taylor County, Florida, Circuit Court approximately 1984.  However, the divorce was never finalized, as various courts in Florida, Virginia, and North Carolina have been unable to locate a copy of a final divorce decree.  Instead, the evidence reflects that the Taylor County Circuit Court dismissed the petition for divorce in November 1985 due to a lack of prosecution by the parties.  

In this regard, as noted, M.K.B. has stated that the Veteran would not pay for the divorce and she told him that, if he did not, they would remain married.  See February 1994 statement from M.K.B..  The attorney who assisted M.K.B. with the initial divorce filing confirmed that, while the petition for dissolution and answer were mailed to the Veteran in Germany, he never returned the papers and responded, which resulted in the court dismissing the petition for dissolution.  See September 1993 letter from JRW.  

Nevertheless, the Veteran's parents submitted a statement indicating that the Veteran told his father that he annulled his marriage to M.K.B. but was not sure if it was legal.  The Veteran also apparently told his father that he was planning to apply for a divorce but each time he requested one, M.K.B. would raise the price and would not give him a divorce.  The Veteran's parents also stated they do not believe the Veteran would have married the Appellant knowing he was still married to M.K.B.  See March 1995 statement from the Veteran's parents.   

The Appellant has also stated that, to her knowledge, the marriage between the Veteran and M.K.B. was annulled, although she does not know where, but that she was not aware of any impediment to their being married in April 1988.  The Appellant has also asserted that the Veteran and M.K.B. never lived together, that M.K.B. did not contact the Veteran, to include while the Veteran was sick, that the Veteran, his parents, and his probation officer believed his marriage to M.K.B. had been annulled or otherwise dissolved.  See statements from the Appellant dated February 1994, December 1994, and June 2012.  

Despite the foregoing, including the fact that M.K.B. and the Veteran were not in contact for numerous years prior to his death and were not in contact for very long after their marriage in April 1981, there is no valid evidence of record showing that their marriage was legally dissolved.  The Board notes that M.K.B. filed for divorce and the evidence shows that she and the Veteran did not intend to remain married; however, the petition for divorce was dismissed due to lack of prosecution by the parties and there is no evidence showing that a final decree of divorce or annulment was ever issued to legally dissolve their marriage - despite the Veteran's apparent desire to do so.  Therefore, the Veteran's valid marriage to M.K.B. in April 1981 was never legally dissolved and, thus, was a legal impediment to the attempted marriage between the Veteran and the Appellant in April 1988.  

Under 38 C.F.R. § 3.52, where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  See also 38 U.S.C.A. § 103(a).  A marriage will be deemed valid if the Appellant's signed statement that he or she had no knowledge of an impediment to marriage to the Veteran is accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  For a marriage deemed valid under 38 C.F.R. § 3.52, all four of the requirements need to be met.

In this context, the Board notes that the marriage between the Veteran and the Appellant occurred more than one year before he died and resulted in the birth of their son, M.B., that the Appellant entered into the marriage without knowledge of the legal impediment, and the Appellant cohabitated with the Veteran continuously from the date of marriage to the date of his death.  See 38 C.F.R. § 3.52.  However, M.K.B. filed a claim for death benefits as the Veteran's surviving spouse in December 1993 and has since been recognized as his legal surviving spouse for the purposes of VA benefits.  Therefore, all of the criteria needed to establish that the attempted marriage between the Veteran and Appellant was valid despite the legal impediment have not been met, and there is no other legal basis upon which to find that the Appellant is the surviving spouse of the Veteran for the purpose of receiving VA death benefits.

In this regard, the Board has considered whether the Appellant is entitled to recognition as the Veteran's surviving spouse on the basis of a common law marriage; however, common law marriage is not recognized in North Carolina, where the Appellant and the Veteran were married and resided prior to his death.  See N.C. GEN. STAT. § 51-1 (2015).  Moreover, the Appellant may only possibly be considered the Veteran's "surviving spouse" by virtue of a common law marriage, if his previous marriage is legally invalid.  As noted, the record contains a valid marriage certificate between the Veteran and M.K.B., the evidence shows that their separation in April 1991 was procured by the Veteran, without evidence of fault of M.K.B. at the time of separation, and there is no valid divorce decree or other evidence showing that their marriage was legally dissolved.  

In evaluating this claim, the Board is deeply sympathetic to the Appellant, particularly in light of the fact that she believed her marriage to the Veteran was legally valid and continuously cohabitated with and cared for the Veteran during his illness prior to death.  However, the Board is bound by the law and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (2014).  The legal criteria governing one's status as a surviving spouse are clear and specific.  Indeed, the law is dispositive and does not provide a basis upon which a favorable decision can be rendered.  Consequently, the Board has no alternative but to deny the Appellant's claim based on a lack of entitlement under the law.  Sabonis, supra.



ORDER

The previously denied claim of entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to DIC benefits is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


